

116 HR 2164 IH: Green Bus Act of 2019
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2164IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require any bus purchased for use in public transportation with funds provided by the Federal
			 Transit Administration to be a zero-emission bus, and for other purposes.
	
 1.Short titleThis Act may be cited as the Green Bus Act of 2019. 2.Zero-emission bus requirements (a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5312 the following:
				
					5313.Zero-emission bus requirements
 (a)In generalNotwithstanding any other requirements of this chapter, not later than October 1, 2029, any bus purchased or leased with funds provided under this chapter or otherwise provided by the Federal Transit Administration for purposes of providing public transportation shall be a zero-emission bus.
 (b)Definition of zero-Emission busIn this section, the term zero-emission bus means a bus that produces no carbon or particulate matter. . (b)Conforming amendmentThe table of sections for chapter 53 of title 49, United States Code, is amended by inserting after the item related to section 5312 the following new item:
				
					
						5313. Zero-emission bus requirements..
			3.Report on best practices implementing zero-emission bus fleets
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall compile, and make publicly available, a report containing best practices and lessons learned by transit agencies and States that have implemented or are in the process of implementing zero-emission bus fleets.
 (b)ConsultationIn compiling the report, the Secretary shall consult with transit agencies, States, zero-emission bus manufacturers, and other stakeholders that the Secretary determines are appropriate.
 (c)Updates to reportThe Secretary shall update the report required under subsection (a) annually. 4.Extensions of certain low- or no-emission vehicle programs (a)Additional authorization for certain programs (1)Authorization of appropriationsSection 5338(a) of title 49, United States Code, is amended by adding at the end the following:
					
 (3)Additional authorization of appropriationsThere shall be available from the Mass Transit Account of the Highway Trust Fund for fiscal years 2021 through 2029 such funds as are specifically allocated for those fiscal years under paragraph (2). Nothing in this paragraph shall be construed to authorize the appropriation of any amounts not so allocated..
 (2)Conforming amendmentSection 5338(a)(2) of title 49, United States Code, is amended by inserting or paragraph (3) after paragraph (1). (b)Low- and No-Emission Component Assessment ProgramSection 5338(a)(2)(G) of title 49, United States Code, is amended to read as follows:
				
 (G)$28,000,000 for each of fiscal years 2016 through 2019 and $45,000,000 for each of fiscal years 2020 through 2029 shall be available to carry out section 5312, of which—
 (i)$3,000,000 for each of fiscal years 2016 through 2019 and $5,000,000 for each of fiscal years 2020 through 2029 shall be available to carry out section 5312(h); and
 (ii)$5,000,000 for each of fiscal years 2016 through 2019 and $20,000,000 for each of fiscal years 2020 through 2029 shall be available to carry out section 5312(i);.
 (c)Low- or No-Emission Vehicle ProgramSection 5338(a)(2)(M) of title 49, United States Code, is amended— (1)by striking and $344,044,179 for fiscal year 2020 and inserting , $450,000,000 for fiscal year 2020, $500,000,000 for fiscal year 2021, $550,000,000 for fiscal year 2022, $600,000,000 for fiscal year 2023, $650,000,000 for fiscal year 2024, $700,000,000 for fiscal year 2025, $750,000,000 for fiscal year 2026, $800,000,000 for fiscal year 2027, $850,000,000 for fiscal year 2028, and $900,000,000 for fiscal year 2029; and
 (2)by striking 2020 shall be available to carry out section 5339(c) and inserting 2019, $150,000,000 for fiscal year 2020, $200,000,000 for fiscal year 2021, $250,000,000 for fiscal year 2022, $300,000,000 for fiscal year 2023, $350,000,000 for fiscal year 2024, $400,000,000 for fiscal year 2025, $450,000,000 for fiscal year 2026, $500,000,000 for fiscal year 2027, $550,000,000 for fiscal year 2028, and $600,000,000 for fiscal year 2029 shall be available to carry out section 5339(c).
 (d)Planning programsSection 5338(a)(2)(A) of title 49, United States Code, is amended by striking and $142,036,417 for fiscal year 2020 and inserting and $200,000,000 for each of fiscal years 2020 through 2029. 5.Preference under Low- or No-Emission Vehicle Program for operators with full fleet transition plansSection 5339(c) of title 49, United States Code, is amended by adding at the end the following:
			
 (8)PreferenceIn awarding grants under this subsection, the Secretary shall give preference to applicants who have completed a full fleet transition plan..
		